Citation Nr: 1502897	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-24 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Regional Office (RO) in St. Petersburg, Florida, which reopened the Veteran's previously denied claim of service connection for bilateral hearing loss, but then denied this claim on the merits.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board.  Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim of service connection for hearing loss.

In September 2012, the Veteran requested a Board hearing, but later withdrew this request via correspondence received by the RO in June 2013.


FINDINGS OF FACT

1.  The evidence added to the record since the September 2008 decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

2.  The Veteran was exposed to loud noises during service. 

3.  Bilateral hearing loss is etiologically related to in-service noise exposure.
 


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the September 2008 decision to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for bilateral hearing loss.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for bilateral hearing loss.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied a claim for service connection for bilateral hearing loss in September 2008, as there was no evidence of a probative nexus to service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that further discuss the possibility of a nexus to his current disability.  This evidence includes a July 2010 statement from the Veteran's private physician that discusses the "fact that his hearing has remained stable over the past two years indicates that his hearing loss occurred at an earlier time and is not progressive.  This would correlate with the noise exposure that he incurred while working as a demolition specialist."  As this document represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for bilateral hearing loss.

Service Connection for Bilateral Hearing Loss

The Veteran asserts that his current bilateral hearing loss disability is related to acoustic trauma incurred during service.  In statements supporting his claim, he described exposure to loud noises created by military weaponry while he was in service.  Indeed, his DD 214 shows that during service he was a Bridge Specialist, which involved demolition explosions.  Accordingly, as the endorsed in-service noise exposure is consistent with the nature and circumstances of his service, the Board finds that the Veteran was so-exposed.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records reflect no in-service complaints or treatment referable to hearing loss or tinnitus, and on separation examination in January 1972, the Veteran's hearing was essentially normal.  See Hensley v. Brown, 5 Vet. App. 155.

The Board has been presented with conflicting, competent medical opinions regarding the etiology of hearing loss.  Following audiological testing verifying a current hearing loss disability, a review of the claims file, and consideration of the Veteran's lay history in September 2008 and August 2010, two VA examiners concluded that hearing loss was not related to service because the Veteran's separation audiogram indicated normal bilateral hearing.  However, the Court has held that an absence of in-service hearing loss was an insufficient reason, in and of itself, to deny service connection for hearing loss.  See Hensley v. Brown 5 Vet. App. 155, 163 (1993) (service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Additionally, the VA examiners did not further provide adequate rationale for their opinions.   To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Conversely, a private medical opinion from July 2010 discusses a positive nexus between the Veteran's current hearing loss and in-service acoustic trauma.  The private examiner opined that because the Veteran's current hearing loss has "remained stable over the last two years," this indicates that it occurred at an earlier time and cannot be considered as "progressive."  The private examiner also stated that this would "correlate with the noise exposure that [the Veteran] incurred while working as a demolition specialist."  The Board also notes that this examiner previously stated in March 2008, "It is my medical opinion that his bilateral hearing loss and his tinnitus are more than likely related to noise exposure incurred while he was in the armed forces."

The Board has considered the foregoing competent opinions of medical professionals and finds that they support the claim.  Even though there is some negative evidence against the claim, in sum, the evidence is balanced both for and against the claim.  Accordingly, resolving doubt in the Veteran's favor, service connection is established for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


